Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1, 2, 4, 6, 8, 10-12, 18-22, 24-25, 28-30 and 35 are pending in this application and examined herein.

Response to Arguments
3.	Applicant's arguments filed 10/14/21 have been fully considered but they are only partially persuasive.
4.	The claim amendments have address the claim objections to claims 4, 6, and 29.
5.	Applicant’s arguments with respect to the drawing objections related to claims 9, 18, and 28 are persuasive in view of the claim amendments. Applicant’s arguments with respect to the drawing objection related to claim 2 is not persuasive. The illustrated embodiment is directed to an exit window having a torispherical profile.  ([0013], [0041], [0043]). The alternative embodiment having an ellipsoidal profile is not illustrated. 
6.	The cancellation of claim 9 renders the claim rejection under 35 U.S.C. 112(a) moot. 
7.	The claim amendments have addressed some but not all of the claim rejections under 35 U.S.C. 112(b). Furthermore, the claim amendments have introduced new issues under 35 U.S.C. 112(b). A detailed explanation follows below. 
not persuasive. Nonetheless, the amended claim 1 limitations directed to the convex and concave radii are not taught by either Ritter or the newly cited Woloshun. 

Allowable Subject Matter
9.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	The following is an examiner’s statement of reasons for allowance: the closest prior art is the previously cited Ritter and the newly cited Woloshun (WO 2016/081484). Neither teach or suggest the claimed structure of the domed dish head of an exit window as recited in claim 1.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
12.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ellipsoidal profile” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a use but fails to recite any steps.  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 19, 20, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
17.	The newly added limitation “a thinner domed crown section and a corner knuckle that allows high relative amplitude displacement of the crown section” lacks support in the disclosure as filed. At a minimum, the words “amplitude” and displacement” do not appear in the specification at all, so it unclear what portion of the disclosure provides support for the amended claim limitation. 

18.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 1, 2, 4, 6, 8, 10-12, 18-22, 24-25, 28-30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
20. 	Regarding claim 1, the recitation “the protruding crown” (lines 12-13) lacks antecedent basis.
21.	Further regarding claim 1, the recitation “the combined thermal and pressure stress” lacks antecedent basis because the claim only previously introduces “pressure stress.” Moreover, claim 19 refers to “the combined pressure stress resulting from the cooling medium and thermal stress resulting from electron beam heating” while claim 20 refers to “compressive stresses from a pressure differential resulting from the cooling medium and the vacuum “ and “tensile stresses…caused by heating by the electron beam.” The lack of attention to detail in the functional recitations creates considerable uncertainty as to the structure required of the claimed exit window.
22.	Claims 4, 6, 8, 19, 20 and 30 are indefinite because they fail to relate the additional structure introduced to the structure recited in claim 1. For example, is the “inner crown radius” of claim 4 the same as one of the radii introduced in claim 1? How does the domed crown section and the corner knuckle of claim 19 relate to the convex portions of claim 1?
23.	Furthermore, the term “thinner” in claims 19, 20, and 30 is indefinite because it fails to specify a reference structure. Accordingly, a skilled artisan would wonder thinner than what? Additionally, “high 
24.	Regarding claim 22, the recitation “wherein a pressure differential created by the cooling medium and the vacuum is at least 200 kPa up to 2000 kPa” is indefinite because it is purely functional and not linked to the structure that provides the function. The metes and bounds are unclear because one would not be able to determine what additional “shape” of the window is necessary to provide the recited function. 
25.	Claim 35 is indefinite because it fails to recite any active, positive steps involved in the claimed use. MPEP 2173.05(q). 
26.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
28.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646